Citation Nr: 1513701	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-33 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD) prior to May 6, 2013, and in excess of 60 percent since May 6, 2013.  

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) prior to August 5, 2014.  

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In an August 2013 rating decision, the RO increased the evaluation of CAD to 60 percent, effective May 6, 2013.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)

The Veteran was afforded a Travel Board hearing in May 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

The April 2010 rating decision also denied entitlement to a TDIU, and the Veteran did not disagree with that determination at the time.  At the hearing, the matter of a TDIU was re-raised, and is thus included in the present appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Evidence that has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance was associated with the record.  However, in a January 2015 Informal Hearing Presentation, the Veteran waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for venous insufficiency of both legs with peripheral artery disease (PAD) and neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-526b received by the RO on June 8, 2011.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Since the inception of the Veteran's claim of entitlement to service connection for CAD, CAD has manifested by ejection fraction of 35 to 50 percent.  

2.  Prior to August 5, 2014, the Veteran's CAD did not manifest by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  As of August 5, 2014, it is factually ascertainable that the Veteran's CAD manifested by chronic congestive heart failure

4.  Since August 5, 2014, a total rating has been assigned for the Veteran's CAD, and since then, other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating meeting 60 percent.


CONCLUSIONS OF LAW

1.  For the period from December 11, 2009, through May 5, 2013, the criteria for an evaluation of 60 percent, but no greater, for CAD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for an evaluation in excess of 60 percent for CAD are not met from May 6, 2013 to August 4, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2014).


3.  From August 5, 2014, the criteria for an evaluation of 100 percent for CAD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2014).

4.  Entitlement to SMC at the (s) rate is established as of August 5, 2014.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.  Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  The RO provided the appellant pre-adjudication notice by a letter dated in December 2009.  

VA has obtained the Veteran's service records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his CAD.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2014 hearing, the VLJ enumerated the issue on appeal.  The VLJ obtained the Veteran's history concerning the disability and his treatment history.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court ") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a review of the history and contain the relevant clinical findings for evaluation of cardiac disability by the Board.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issue decided on appeal have been obtained and associated with the Veteran's claims file.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, staged ratings are in effect. 

Under Diagnostic Code 7005 a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating contemplates a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Note: (1) of this section indicates that cor pulmonale, which is a form of secondary heart disease, is to be evaluated as part of the pulmonary condition that causes it.

Note: (2) specifies that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

In addition to the preceding rating criteria, VA revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, to consist of those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 71 Fed. Reg. 52,459-60 (Sept. 6, 2006); codified at 38 C.F.R. § 4.100.  The revised regulation contains the following new provisions: (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

VA received the Veteran's claim for service connection of CAD on December 11, 2009.  VA and private medical records document that in April 2009 the Veteran had a myocardial infarction and underwent a coronary artery bypass graft (CABG) in May 2009, with assessment of CAD and severe mitral regurgitation.  Post-surgery, his ejection fraction measured 50 percent, but was 35 percent previously.  See e.g. May 6, 2009, operative report from St. Mary's Medical Center.  A VA treatment record dated September 28, 2009 indicates that his ejection fraction was 45-50%.

In December 2009, the Veteran received a VA examination related to diabetes mellitus.  The report documents a history of congestive heart failure, but ruled out chronic congestive heart failure.  It reflects a history of dyspnea on moderate exertion with the need for continuous medication.  The Veteran was also afforded a VA examination specifically to address his CAD.  An exercise stress test was then administered, with the Veteran exercising for 6 minutes and 50 seconds, which represented a maximal workload of 8.2 METs.  He did not experience any chest discomfort with exercise and  his functional capacity was indicated as normal.  The Veteran did not have chronic congestive heart failure, but reported dyspnea on moderate exertion.  Continuous medication was required.  Ejection fraction was 58%.  Functional capacity was normal as was heart size.  The Veteran was then employed and had a sedentary job.  An addendum reflects an opinion that the Veteran was able to do sedentary work.  

In a February 2011, statement the Veteran argued that his CAD warranted a 60 percent evaluation.  He disagreed with the 8.2 METs disclosed in the January 2010 VA examination, noting that he experienced shortness of breath when walking at 4 MPH.  He felt that his exercise capacity was inconsistent with these results.  He also related that his ejection fraction was 50%.  He related a history of 2 heart attacks and related CABGs.  

In a February 2011 statement, the Veteran related that he had bypass surgery in May 2009 and requested that he be awarded a temporary total disability evaluation for this procedure.  Notably this issue has been addressed in a separate rating decision, and has not been appealed.  The matter was denied on the basis that the Veteran's May 2009 CABG preceded the date he filed his claim and thus the effective date of the award of service connection for CABG.

Of record is a June 27, 2011, ECG report from the Huntington VA Medical Center (VAMC).  The report documents a visually estimated ejection fraction of 40 to 45 percent.

Also of record is an August 2011 letter from a Physician's Assistant (PA) on behalf of a M.D. relating to the Veteran's history of CABG in May 2009.  The letter documents that prior to the surgery the Veteran was found to have an ejection fraction of 35 percent, with an ejection fraction of 50 percent post-procedure.  

The Veteran asserts that the August 2011 letter substantiates a 60 percent evaluation.  He no longer seeks an earlier effective date for the grant of service connection for CAD, having withdrawn his disagreement prior to perfecting an appeal.  See September 23, 2011, VA Form 21-4138.  

On September 19, 2011, the Veteran was afforded another VA examination.  The examiner reiterated the history of myocardial infarction and CABG, as outlined above, remarking that although the Veteran had congestive heart failure, it was not chronic.  The Veteran had not had any episodes of congestive heart failure in the past year.  The examination report was notably written in October 2011, following a September 29, 2011, exercise stress test, referenced by the examiner.  Thus, although the Veteran was examined 10 days prior to the stress test referenced by the examiner, the examiner considered the stress test in offering the report.  The stress test showed an ejection fraction of 64 percent and a METS level of 8.4 performed by the Veteran.  Dyspnea, fatigue were reported by the Veteran with a METs estimate of greater than 5 to 7, consistent with activities such as walking a flight of stairs, golfing without a cart, mowing the lawn and heavy yard work.  There was no evidence of cardiac hypertrophy or dilatation.  The examiner found the heart disorder did not impact his employment.  

In November 2012 written argument, the Veteran disputed the accuracy of the findings showing improvement of his ejection fractions from 58% to 64% from January 2010 to September 2011.  He cited research for the proposition that participation in intensive cardiac rehabilitation for a year only improved ejection fraction by 7%.  He also asserted that VA ignored the June 2011 EKG showing a visual estimated ejection fraction of 40 to 45 percent.  In terms of functional impairment he related that he could not jog, although primarily related to venous harvesting for CABG, which is notably not on appeal having been addressed in an unappealed rating decision.  He particularly took issue with the finding that "it was completely within reason to say that [] heart function continued to improve ... ."  

The Veteran primarily seeks a 60 percent evaluation throughout the course of the claim.  See November 2012 "Notice of Disagreement."  

Of record is a May 6, 2013, VA EKG report, which the AOJ has utilized to effectuate the 60 percent staged evaluation for CAD.  The EKG reflects an ejection fraction of 40 to 45 percent.  

In May 2014 the Veteran testified before the Board.  In opening the hearing, the Veteran's representative asserted that the Veteran's CAD had been of consistent severity throughout the claim and appeal, and that the evaluation of 60 percent should have been awarded for the whole period.  In terms of employment, the Veteran testified that he had worked as a CPA and had a B.S. in Business Administration.  However, he explained that he could not perform that job due to the stress it involved.  He was then working as a security guard for around $8.00 per hour in a sedentary, low-stress environment.  He estimated he had about $20,000 in income per year.

VA records reflect that on August 5, 2014, the Veteran was admitted to the hospital for shortness of breath with dry cough.  He had notably been treated for pneumonia a few weeks prior at a private hospital.  The admitting note documents "some component of CHF," however.  He was admitted and assessed as having bilateral pleural effusion, pneumonia, CAD status-post CABG and diabetes.  The pleural effusion was found most likely to be related to persistent infection.  He was treated and improved.  Treatment records also document mild congestive heart failure with preserved ejection fraction, historically noted as 50 to 55 percent in May 2014 by EKG.  

Of record is an August 29, 2014, ECG report from the Huntington VAMC.  The report shows as visually estimated ejection fraction of 35 to 45 percent.  

In September 2014, the Veteran was seen by a cardiologist at the VAMC, who noted the August 2014 EKG results.  She assessed CAD stable by history, and congestive heart failure, mild.  The Veteran subsequently was prescribed a Holter monitor. 

Of record is a late October 2014 myocardial perfusion report.  The report documents an ejection fraction of 40 percent.  

In November 2014, the Veteran was afforded a VA examination, reflecting assessment of arteriosclerotic heart disease and congestive heart failure.  The examination report references the aforementioned October 2014 cardiology note documenting an ejection fraction of 35 to 40 percent.  The examiner explained that since 2009, the Veteran had not had another myocardial infarction.  However, the examiner found that the Veteran indeed had chronic congestive heart failure with an "acute" episode thereof in the last year in October 2014.   METs testing was contraindicated, and interview-based METs testing showed dyspnea at greater than 3 to 5 METs, consistent with light yard work, mowing the lawn, and brisk walking.  The examiner, concluded that the Veteran was unemployable due to the cardiac condition, but noted that the Veteran continued to work as a security guard, where he sat most of the time.  

The Board will first address the initial period of the claim, and particularly the Veteran's request for a minimal 60 percent rating through the entire relevant period.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  The record documents a range of ejection fractions from 50 percent post-surgery in May 2009, 45-50 percent in September 2009, 58 percent in December 2009 (8.2 METs), 40 to 45 percent in June 2011, 35 to 50 percent in August 2011, 64 percent in September 2011 (8.4 METs), 40 to 45 percent in May 2013, and 50 to 55 percent in May 2014.  

While the Veteran had higher ejection fractions noted in the record of 58 and 64 percent, he also had testing on multiple occasions which showed ejection fractions of 50 percent or below.  Post-operatively the Veteran had an ejection fraction of 50 percent.  Saliently, a June 2011 VA ECG report reflects an ejection fraction of 40 to 45 percent, yet only a few months later, it was 64 percent on exercise stress testing.  In November 2014, ejection fraction was 35 to 40 percent.  Thus, the clinical findings indicate an ejection fraction ranging from 30 to 50 percent since the inception of the claim.  Thus, in resolving any doubt in the Veteran's favor, the Board concludes that a 60 percent evaluation is warranted, effective the date of the claim for service connection.  Fenderson, supra.  However, a rating in excess of 60 percent is not warranted prior to August 5, 2014, as the evidence did not show chronic congestive heart failure, or workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.   Ejection fraction has been shown at 35 percent at its lowest.  

However, the Board concludes that effective August 5, 2014, the Veteran is entitled to a 100 percent schedular evaluation for CAD.  The applicable diagnostic code specifically provides for a 100 percent evaluation for CAD with chronic congestive heart failure.  The records associated with the Veteran's August 5, 2014, VAMC admission document that he was treated for congestive heart failure at that time.  Subsequently, EKG showed mild congestive heart failure, and in November 2014 VA examination noted chronic congestive heart failure.   The records prior to August 5, 2012, however, do not document assessed chronic congestive heart failure.  VA examinations prior to this time consistently rule out chronic congestive heart failure.  Thus, resolving any doubt in the Veteran's favor, the August 2014, hospital admission and the subsequent November 2014 VA examination report assessing chronic congestive heart failure indicate that August 5, 2014, is the date it became factually ascertainable that the disability manifested by chronic congestive heart failure.  Thus, effective August 5, 2014, but no earlier, the Veteran is entitled to a 100 percent schedular evaluation for CAD based upon the manifestation of chronic congestive heart failure.  Fenderson, supra.

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected CAD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of the disability based upon the severity of congestive heart failure, the extent of dyspnea, fatigue, angina, dizziness or syncope on exertion, as well as the extent of left ventricular dysfunction.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability. The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is separately service-connected for diabetes mellitus with erectile dysfunction and retinopathy, as well as various scars related to surgical procedures for his CAD.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria.  Accordingly, referral for extraschedular consideration is not warranted.

In closing, the Board also notes that the issue of entitlement to special monthly compensation at the (s) rate is raised as of August 5, 2014, the date the Veteran is assigned a total rating for heart disease.  Effective that date, he has been assigned a total evaluation for CAD, and diabetes mellitus is evaluated as 60 percent disabling since April 5, 2014.  As relevant to this case, special monthly compensation is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see also Bradley v. Peake, 22 Vet. App. 280 (2009).

Since April 5, 2014, diabetes mellitus has been evaluated as 60 percent disabling, and effective August 5, 2014, the Board has awarded a 100 percent evaluation for CAD.  Diabetes mellitus involves a separate bodily system from CAD.  Other service-connected disabilities have been rated as noncompensable.   Accordingly, the criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) are satisfied as of August 5, 2014, and therefore SMC at the (s) rate is warranted from this date.

Entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.  There is no prejudice to the Veteran in the Board's considering entitlement to SMC in the first instance, as eligibility for this benefit turns solely on the application of law, and the Board's decision is favorable to the extent permitted by law, as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the AOJ, the Board must consider the potential for prejudice to the appellant).  The Board intimates no findings with respect to entitlement to SMC at the (s) rate prior to August 5, 2014; its decision is limited to, and solely based on, the ratings currently assigned and their effective dates.


ORDER

An initial 60 percent disability evaluation, but no higher, is warranted, prior to May 6, 2013, for CAD, subject to the law governing payment of monetary benefits.

A rating in excess of 60 percent for CAD is not warranted from May 6, 2013 to August 4, 2014.  

A 100 percent disability evaluation is granted effective August 5,  2014, for CAD, subject to the law governing payment of monetary benefits.

Special monthly compensation (SMC) under 38 U.S.C. § 1114(s) is granted as of August 5, 2014, subject to the law governing payment of monetary benefits.


REMAND

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In the present case due to the awarded evaluation for CAD, he now meets the schedular criteria for consideration of a TDIU.

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2014). 

As noted above, the Veteran initially claimed entitlement to TDIU in December 2009, and the claim was denied in the April 2010 rating decision.  He did not appeal that determination.  However, at his Board hearing, he once again raised the issue, testifying that he was a CPA by trade, but rather worked as a security guard in a sedentary capacity to avoid stress.  He also offered rough estimates of his income of around $8.00 per hour or $20,000 per year.  The undersigned VLJ noted that the Board could consider the TDIU in conjunction with the currently assessed CAD.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  

Following the April 2010 denial, the matter was not considered again.  The matter has not been adequately developed, particularly with respect to the Veteran's employment history and gross earnings.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  Given that a total disability rating with SMC at the 38 U.S.C.A. § 1114(s) rate is in effect from August 5, 2014, his TDIU claim is moot for the period from August 5, 2014.  See, e.g., Bradley v. Peake, 22Vet. App. 280 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter regarding the TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (2014), and all other applicable legal precedent. 

2.  Send the Veteran a copy of VA Form 21-8940, Veteran's Application for Increased Compensation based on unemployability, and upon its receipt from the Veteran, conduct any development action that is warranted.

3.  After the development directed above has been completed to the extent possible, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


